Citation Nr: 1012104	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the T11, L2, and L3 vertebrae, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to 
February 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the Veteran's claim for an 
increased rating for residuals of fractures of the T11, L2, 
and L3 vertebrae, evaluated as 20 percent disabling.  The 
Veteran timely appealed the denial of his claim to the Board, 
which remanded the case in June 2009 for further 
notification, evidentiary development, and adjudication.  The 
Appeals Management Center (AMC) re-adjudicated the Veteran's 
claim via a January 2010 supplemental statement of the case.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in May 2006.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In April 2009, the Veteran was notified of the time and place 
of a Board hearing he had requested in connection with his 
appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

The Veteran's service-connected residuals of fractures of the 
T11, L2, and L3 vertebrae are manifested by forward flexion 
of the thoracolumbar spine limited to no worse than 35 
degrees when functional loss due to pain is taken into 
consideration. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of fractures of the T11, L2, and L3 vertebrae have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5235, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the 
claim on appeal has been accomplished.

Through May 2005 and June 2009 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice concerning the assignment of 
rating criteria and effective dates via the May 2005 and June 
2009 notice letters.  Hence, the Board finds that the Veteran 
has received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the May 2005 and June 2009 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2005 and June 
2009 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
May 2005 and June 2009 notice letters.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
both VA and private treatment providers have been associated 
with the file.  In addition, the Veteran was provided VA 
medical examinations in October 2005 and October 2009; 
reports of those examinations have been associated with the 
claims file.  In that connection, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the October 2009 VA 
examination obtained in this case is adequate, as it is 
predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran and his 
representative, and documents that the examiner conducted a 
full physical examination of the Veteran.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  The 
Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his claim, and the Veteran has 
testified before a Decision Review Officer at a hearing at 
the RO in May 2006.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  To the contrary, the Veteran 
stated in a July 2009 statement that there is no further 
evidence relevant to the claim on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II. Analysis

The Veteran contends that his service-connected residuals of 
fractures of the T11, L2, and L3 vertebrae are more disabling 
than reflected by the assigned 20 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use).  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
VA Fast Letter 06-25 (November 29, 2006), VA's Compensation 
and Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  

In its December 2005 rating decision, the RO evaluated the 
Veteran's residuals of fractures of the T11, L2, and L3 
vertebrae in accordance with the criteria set forth in the 
General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  
In that decision, the RO continued the previously assigned 
disability rating of 20 percent for residuals of fractures of 
the T11, L2, and L3 vertebrae.

Relevant medical evidence consists of VA examinations 
conducted in October 2005 and October 2009, as well as 
records of treatment the Veteran has received both from 
private treatment providers and at the Louis Stokes VA 
Medical Center (VAMC) in Cleveland, Ohio.  Records from the 
Cleveland VAMC reflect that the Veteran has received ongoing 
treatment for complaints of pain in his lower back radiating 
into his legs.  He was seen in March 2005 for complaints of 
leg pain on prolonged sitting; at that time, motor 
examination was normal, as were sensation testing and deep 
tendon reflexes.  He was found to be normal radiologically 
and on sensory examination and was diagnosed with "sciatic 
nerve symptoms."  Similarly, he was seen in April 2006 for 
complaints of pain in his back; at that time, physical 
examination revealed tenderness in his paraspinal muscles and 
his left buttock, and straight leg raising was positive on 
the left.  He was diagnosed at that visit with low back pain 
and has continued to receive treatment at the Cleveland VAMC 
for low back pain.  Similarly, private records reflect that 
the Veteran has received ongoing treatment for complaints of 
pain and tenderness in his back, including an April 2005 
diagnosis of thoracic strain.  

Report of the October 2005 VA examination reflects the 
Veteran's report of continued worsening of his back pain, 
which he claimed radiated into his right leg, causing 
numbness and tingling in the leg.  Physical examination 
revealed tenderness in the thoracolumbar paraspinal muscles.  
The Veteran's range of motion was flexion to 35 degrees 
without pain, extension to 20 degrees without pain, left 
lateral flexion to 30 degrees without pain, right lateral 
flexion to 15 degrees without pain, left lateral rotation to 
20 degrees without pain, and right lateral rotation to 15 
degrees without pain.  However, the examination did not 
include repetitive motion testing of the Veteran's spine.  
The examiner found that the Veteran's reflexes were intact 
with no sensory deficit to the bilateral lower extremities, 
but he was noted to have difficulty rising on toes and a 
positive straight leg raising test at 15 degrees on the left 
and 10 degrees on the right.  The Veteran was found to have a 
limp favoring his right leg and had unsteady balance.  
Radiological evaluation revealed end plate compression of L3 
with pain and minimal right scoliosis of the middle dorsal 
spine, as well as residuals of the old fracture injury for 
which the Veteran is service connected.  

Report of the October 2009 VA examination of the Veteran's 
spine reflects the Veteran's complaints of ongoing and daily 
lower back pain that occasionally radiated down his left leg 
to his foot and was increased on prolonged standing, sitting, 
or bending.  No incapacitating episodes were reported.  The 
Veteran noted that he had not worked for the past year but 
did not specify as to whether this was due to his back 
disability or to his other, non-service-connected 
disabilities.  Physical examination revealed mild 
dextroscoliosis on forward flexion and some pain to palpation 
on the left, but no muscle spasms were noted.  The Veteran 
was found to have some tenderness at the left sciatic notch, 
and straight leg raising was positive on the left at 80 
degrees but negative on the right.  The Veteran was found to 
have normal strength in his lower extremities bilaterally 
with normal sensation to testing.  Deep tendon reflexes were 
also normal bilaterally.  On range of motion testing, the 
Veteran was found to have flexion of the thoracolumbar spine 
to 45 degrees without pain, extension to 15 degrees without 
pain, flexion on the right and left to 15 degrees without 
pain, and rotation to the right and left to 30 degrees with 
pain at the ends of the range of motion.  On repetitive 
motion testing, the Veteran complained of increased pain but 
no further limitation in range of motion.  Radiological 
examination revealed lower dorsal degenerative disc disease, 
and the examiner diagnosed the Veteran with chronic 
thoracolumbar strain with left radiculopathy.  However, on 
neurologic testing via electromyography, the Veteran was 
found to be normal, with no evidence of radiculopathy in the 
left lower extremity.  

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected residuals of fractures of the 
T11, L2, and L3 vertebrae warrants no more than the 20 
percent disability rating currently assigned.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), the General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis or the entire thoracolumbar spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appellate 
period, the Veteran's residuals of fractures of the T11, L2, 
and L3 vertebrae warrants a disability rating of no more than 
20 percent.

In this case, the Board finds that the Veteran's flexion of 
the thoracolumbar spine has been no worse than 35 degrees 
without pain, warranting a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  In particular, the Board notes that at the Veteran's 
October 2005 VA examination, he was noted to have flexion to 
35 degrees without pain .  Similarly, at the Veteran's 
October 2009 VA examination, he was found to have flexion of 
the spine to 45 degrees without pain, which was not further 
limited by repetitive motion.  As noted above, in VA Fast 
Letter 06-25, VA has determined that repetitive testing of a 
joint should yield sufficient information on any functional 
loss due to an orthopedic disability.  In this case, the 
Board has taken into consideration the Veteran's pain on 
flexion at his October 2005 and October 2009 examinations and 
thus finds, in light of that fact, that the Veteran's forward 
flexion of the thoracolumbar spine is functionally limited 
to, at worst, 35 degrees.  The Board thus concludes that the 
limited range of motion displayed by the Veteran at his 
October 2005 and October 2009 VA examinations most closely 
approximates the level of disability considered by the 20 
percent rating currently assigned under the General Rating 
Formula for Diseases and Injuries of the Spine. 

The Board notes that the Veteran has not displayed flexion of 
the thoracolumbar spine of 30 degrees or less at any time, 
even when considering pain on motion, to warrant a 40 percent 
rating.  Similarly, the Board also notes that there is no 
evidence that the Veteran's residuals of fractures of the 
T11, L2, and L3 vertebrae has resulted in disability 
comparable to ankylosis to warrant a 50 or 100 percent 
disability rating.  The Board acknowledges that the Veteran's 
October 2009 VA examination revealed painful motion.  
However, as discussed above, the Board finds that any such 
pain and its effect on the Veteran's range of motion is 
properly contemplated in the 20 percent rating assigned.  
Therefore, the Board does not find that a rating higher than 
20 percent based on any additional functional loss under 
38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the 
rating criteria.

The Board has also considered the Veteran's residuals of 
fractures of the T11, L2, and L3 vertebrae under the rating 
criteria for intervertebral disc syndrome, given that 
radiological examination at the October 2009 VA examination 
showed degenerative disc disease.  However, the evidence does 
not support a rating higher than 20 percent.  In that 
connection, the Board notes that the Veteran reported at both 
his October 2005 and October 2009 VA examinations that he has 
not required treatment and bed rest prescribed by a 
physician.  As such, the Board finds that consideration of 
the Veteran's residuals of fractures of the T11, L2, and L3 
vertebrae under the rating criteria for intervertebral disc 
syndrome does not result in a rating higher than 20 percent.  
In this case, the evidence of record does not reflect 
neurological findings resulting in incapacitating episodes 
during the past 12 months, or during any 12-month period 
during the period under consideration.  The Board notes 
particularly that the Veteran has not been found to have 
suffered from any incapacitating episodes at any time during 
the appellate period.

Finally, the rating criteria allow for separate ratings for 
objective neurologic abnormalities associated with service-
connected back disability.  38 C.F.R. § 4.71(a).  
Nevertheless, none has been shown in this case.  Although the 
Veteran has complained of problems that might be viewed as 
originating from nerve impairment caused by his back 
disability, such as radiating pain, no such neurologic 
abnormality was diagnosed on electromyography testing at the 
October 2009 VA examination.  In that connection, the Board 
acknowledges that the VA examiner initially made an 
assessment of radiculopathy at the October 2009 VA 
examination but finds compelling the negative results of the 
electromyography study conducted at that time, as well as the 
fact that the Veteran was found to have normal motor and 
sensory functioning at both the October 2005 and October 2009 
VA examinations.  Those examinations also revealed normal 
muscle strength and normal deep tendon reflexes in the lower 
extremities bilaterally.  Further, at his March 2005 VAMC 
treatment visit, the Veteran complained of radiating pain but 
was found to be normal on neurological examination.  
Similarly, although he complained of radiating pain at an 
April 2006 VAMC treatment visit, he was examined and 
diagnosed only with "low back pain."  Consequently, absent 
an objective showing of neurologic abnormality, no separate 
rating(s) may be assigned.  

In sum, the evidence of record shows that, for the entirety 
of the claim period, an increased rating higher than the 
currently assigned 20 percent for the Veteran's residuals of 
fractures of the T11, L2, and L3 vertebrae is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5243 (2009).

The Board has considered the Veteran's contentions with 
regard to his claims for higher ratings for his service-
connected residuals of fractures of the T11, L2, and L3 
vertebrae.  While the Board does not doubt the sincerity of 
the Veteran's belief that his disability is more severely 
disabling than reflected in the current rating, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter, such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected residuals of fractures 
of the T11, L2, and L3 vertebrae has otherwise rendered 
impractical the application of the regular schedular 
standards.  To the contrary, although the Veteran stated at 
his October 2009 VA examination that he had been out of work 
for about a year, he did not specify that his unemployment 
was due to his service-connected back disability, as opposed 
to a non-service-connected disability or to other unrelated 
causes.  Thus, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected residuals of fractures of the 
T11, L2, and L3 vertebrae warrants a rating of no more than 
20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5235, 5243 (2009).  This is so for the entirety of the 
appeal period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for residuals of fractures 
of the T11, L2, and L3 vertebrae is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


